DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-5 are presented for examination.
EXAMINER’S AMENDMENT
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeff WH Li on August 2, 2022.
The application has been amended as follows: 
1.	 (Currently Amended)   A roller tube for driving color-changing shade, comprising: a shade body connected to the wireless receiving module 

2. 	(Currently Amended) The roller tube for driving color-changing shade according to claim 1, wherein a battery 
3. 	(Currently Amended) The roller tube for driving color-changing shade according to claim 2, wherein a protective cover 
104. 	(Currently Amended) The roller tube for driving color-changing shade according to claim 3, wherein a fixing rod 
5. 	(Currently Amended) The roller tube for driving color-changing shade according to claim 1, wherein the wireless receiving module 

Allowable Subject Matter
3. 	Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The allowability of the independent of claim 1, resides, at least in part, in that closest prior art of Mullet et al. (US 2011/0203754) discloses manually and/or remotely controlling a motorized roller shade 20 that includes a shade attached to a shade tub, abstract); the circuit board housing 44 in an orthogonal relationship. Circuit boards 47 generally include all of the supporting circuitry and electronic components necessary to sense and control the operation of the motor 50, manage and/or condition the power provided by the power supply unit 80, etc., including, for example, a controller or microcontroller, a wireless receiver, RF 108, Par. [0039]; Motorized tube assembly 30 includes a shade tube 32, motor/controller unit 40 and battery tube unit 80. The top of shade 22 is attached to the outer surface of shade tube 32, while motor/controller unit 40 and battery tube unit 80 are located within an inner cavity defined by the inner surface of shade tube 32, Par. [0035]-[0036]. In addition, Hu et al. (US 2010/0178779) discloses he functional chemicals could be a light induced color change chemical to make the film turn to dark when expose to sunshine, par. [0004]; Hanging type energy saving window film may comprise a hook system, a roller curtain system, or a motorized roller curtain system, abstract.   
However, the prior art does not disclose or suggest, alone or in combination, a hollow cavity is provided on the roller, the control device and the motor are arranged in the hollow cavity, the shade body is a flexible electrically controlled dimming film; wherein the flexible electrically controlled dimming film is electrically connected to the control device, in combination with the other elements and features of the claimed invention.
As claims 2-5 are directly or indirectly dependent on claim 1, those claims are also allowable at least by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation Pertinent prior art
4.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baker et al. (US 2020/0072674 A1) discloses color temperature in a space may be adjusted by controlling lighting control devices and motorized window treatments. A position of a motorized window treatment may be controlled based on a control mode or user preference. Outside color temperature values may be limited from entering the space by closing the shade fabric of the motorized window treatment when the outside color temperature exceeds a threshold.
Chen (US 2014/0069595) discloses an automatic roller shade includes a shade body rotatably mounted to between a first and a second mounting bracket; a stop mechanism mounted in an end of a roller of the shade body; and a driving mechanism mounted in another opposite end of the roller. The stop mechanism includes a winding element connected to the roller and a spiral spring element having an end connected to the winding element. The spiral spring element enables a balance between a force for lifting or winding a shade fabric of the shade and the gravitational force lowering or unwinding the shade fabric

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217 - 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119